Name: Council Regulation (EEC) No 3578/90 of 11 December 1990 amending Regulation (EEC) No 1678/85 fixing the conversion rates to be applied in agriculture
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 12. 90 No L 349/ 1Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3578/90 of 11 December 1990 amending Regulation (EEC) No 1678/85 fixing the conversion rates to be applied in agriculture in Article 260 of the Act of Accession, ends on 31 December 1990 ; whereas an agricultural conversion rate corresponding to actual economic circumstances must be fixed for the products in question with effect from 1 January 1991 , taking account of the rate applicable to other products, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), as last amended by Regu ­ lation (EEC) No 2205/90 (2), and in particular Article 2 (3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the Monetary Committee, Whereas the agricultural conversion rates currently appli ­ cable were fixed by Regulation (EEC) No 1 678/85 (3), as last amended by Regulation (EEC) No 3300/90 (4) ; Whereas, in the case of Portugal, the first stage of the specific transitional arrangements for milk and milk products, beef and veal, cereals and rice, wine, pigmeat, poultry products and fresh fruit and vegetables, referred to HAS ADOPTED THIS REGULATION : Article 1 Annex X to Regulation (EEC) No 1678/85 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 December 1990 . For the Council The President V. SACCOMANDI (') OJ No L 164, 24. 6. 1985, p. 1 . 0 OJ No L 201 , 31 . 7. 1990, p. 9 . 3 OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 317, 16. 11 . 1990, p . 23. No L 349/2 Official Journal of the European Communities 13. 12. 90 ANNEX X PORTUGAL Products Agricultural conversion rates ECU 1 = Esc . . . Applicable until ECU 1 = Esc . . . Applicable from Milk and milk products Beef and veal Sheepmeat and goatmeat Sugar and isoglucose Cereals Rice Eggs, poultrymeat, ovalbumin and lactal ­ bumin Pigmeat (') Wine Fishery products Tobacco Seeds Olive oil Oil seeds :  colza and rapeseed  sunflower and linseed  soya beans Dried fodder Field beans and peas and sweet lupins Grain legumes Flax and hemp Silkworms Cotton Fruit and vegetables :  cherries  cucumbers  tomatoes  aubergines  courgettes  cauliflowers  plums  . apricots  peaches and nectarines  table grapes  pears  lemons  broad-leaved (Batavian) endives  cabbage lettuce  apples  nuts and locust beans  mandarins and satsumas  Clementines  sweet oranges  artichokes  other fresh fruit and vegetables 200,843 206,902 200,843 206,902 206,902 200,843 206,902 206,902 206,902 206,902 206,902 206,902 206,902 206,902 206,902 6. 1 . 1991 10. 10 . 1990 31 . 12. 1990 10. 10. 1990 10. 10 . 1990 31.10.1990 10. 10 . 1990 10. 10 . 1990 10. 10 . 1990 10. 10 . 1990 10. 10 . 1990 10 . 10 . 1990 10. 10 . 1990 10 . 10 . 1990 10. 10 . 1990 ' 208,676 208,676 208,676 208,676 208,676 208,676 208,676 208,676 208,676 208,676 208,676 208,676 208,676 208,676 208,676 208,676 208,676 208,676 208,676 208,676 208,676 208,676 208,676 208,676 208,676 208,676 208,676 208,676 208,676 208,676 208,676 208,676 208,676 208,676 208,676 208,676 208,676 208,676 208,676 208,676 208,676 1 . 1.1991 1 . 1.1991 7. 1.1991 11.10.1990 1 . 1.1991 1 . 1.1991 1 . 1.1991 1 . 1.1991 1 . 1.1991 1 . 1.1991 ' 11 . 10. 1990 11.10.1990 1.11.1990 11.10.1990 11.10.1990 11 . 10. 1990 11 . 10. 1990 11.10.1990 11.10.1990 11.10.1990 11.10.1990 11 . 10. 1990 1 . 1.1991 1 . 1.1991 1 . 1.1991 1 . 1.1991 1 . 1.1991 1 . 1.1991 1 . 1.1991 1 . 1.1991 1 . 1.1991 1 . 1.1991 1 . 1.1991 1 . 1.1991 1 . 1.1991 1 . 1.1991 1 . 1.1991 1 . 1.1991 1 . 1.1991 1 . 1.1991 1 . 1.1991 (') Subject to Article 6a of Regulation (EEC) No 1677/85. 13. 12. 90 Official Journal of the European Communities No L 349/3 Products Agricultural conversion rates ECU 1 = Esc . . . Applicable until ECU 1 = Esc . . . Applicable from Processed fruit and vegetables :  cherries preserved in syrup  tinned pineapples  processed lemons  processed oranges  tomatoes :  peeled, whether or not cooked, preserved by freezing  flakes  prepared or preserved  juices  peaches preserved in syrup  dried figs  Williams pears preserved in syrup  dried grapes  prunes derived from 'Prunes d'Ente'  other processed fruit and vegetables Amounts unrelated to price fixing All other products 206,902 206,902 206,902 206,902 206,902 206,902 206,902 206,902 206,902 206,902 206,902 206,902 206,902 206,902 206,902 206,902 10. 10 . 1990 10. 10 . 1990 10 . 10 . 1990 10.10.1990 10. 10 . 1990 10 . 10 . 1990 10. 10 . 1990 10. 10 . 1990 10. 10 . 1990 10. 10 . 1990 10 . 10 . 1990 10 . 10 . 1990 10. 10 . 1990 10. 10 . 1990 10. 10 . 1990 10 . 10 . 1990 208,676 208,676 208,676 208,676 208,676 208,676 208,676 208,676 208,676 208,676 208,676 208,676 208,676 208,676 208,676 208,676 11.10. 1990 11 . 10 . 1990 11 . 10 . 1990 11 . 10 . 1990 11.10.1990 11 . 10 . 1990 11 . 10 . 1990 11 . 10 . 1990 11 . 10 . 1990 11 . 10 . 1990 11 . 10 . 1990 11 . 10 . 1990 11.10.1990 11 . 10 . 1990 11 . 10 . 1990 11 . 10 . 1990